Citation Nr: 1802859	
Decision Date: 01/12/18    Archive Date: 01/23/18

DOCKET NO.  09-35 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a psychiatric disorder, to include as secondary to service-connected right inguinal hernia.

2.  Entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected right inguinal hernia.

3.  Entitlement to service connection for a residual penile scar (claimed as a penile condition).

4.  Entitlement to a rating in excess of 10 percent for service-connected right inguinal hernia.


REPRESENTATION

The Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1977 to October 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 and March 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In the November 2008 rating decision, the RO denied an increased rating for the service-connected right inguinal hernia.  In an August 2009 rating decision, the RO increased the assigned rating to 10 percent, effective March 31, 2008; the 10 percent evaluation was awarded effective October 1, 2006 in a June 2010 rating decision.  The Veteran has not expressed satisfaction with the increased disability rating; this matter thus remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

In the March 2012 rating decision, the Agency of Original Jurisdiction (AOJ) reopened and denied service connection for depression and denied service connection for a penile condition.  A statement of the case (SOC) was issued in November 2012 as to the depression claim.  The Veteran perfected a timely appeal of that issue in December 2012.

In an August 2015 Board decision, the increased rating and new and material evidence claims were remanded in order to afford the Veteran a hearing before a Veterans Law Judge (VLJ).  The August 2015 decision also remanded the issue of entitlement to service connection for a penile condition to the AOJ for the issuance of an SOC pursuant to Manlincon v. West, 12 Vet. App. 238 (1999) (holding that where a notice of disagreement is filed but a SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that an SOC may be issued).

Pursuant to the Board Remand, the AOJ issued an SOC in October 2015, which denied the Veteran's claim of entitlement to service connection for a penile deformity.  The Veteran perfected a timely appeal of that issue in October 2015.

The appeal returned to the Board in February 2017, at which time it was again remanded for a hearing.  A video conference hearing was held before the undersigned VLJ in June 2017.  A transcript of the hearing is of record.

The Board notes that in the past, the RO has adjudicated service connection for PTSD and depression.  In Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) the Federal Circuit clarified how the Board should analyze claims for acquired psychiatric disorders.  As emphasized in Clemmons, though a veteran may only seek service connection for PTSD and depression, the veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  Therefore, the Board will address whether service connection is warranted for a psychiatric disorder, however diagnosed, as reflected in the prior Board remands and as shown in the first issue on the title page of this document.

The record reflects that the Veteran has requested that his appeal be expedited due to financial need.  However, this request was not raised at the June 2017.  As it was not addressed at the hearing, the Board assumes that the financial issues that gave rise to the request have resolved.

The issues of (1) entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected right inguinal hernia; (2) entitlement to service connection for a residual penile scar (claimed as a penile condition); and (3) entitlement to a rating in excess of 10 percent for service-connected right inguinal hernia are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An August 2005 rating decision denied service connection for depression as secondary to the service-connected disability of right inguinal hernia, postoperative.  The Veteran did not submit additional evidence within a year of the decision and he did not appeal otherwise.  Therefore, the decision became final.

3.  Evidence associated with the claim file since the August 2005 rating decision is relevant and probative.


CONCLUSIONS OF LAW

1.  The August 2005 rating decision denying service connection for depression as secondary to the service-connected disability of right inguinal hernia, postoperative is final.  38 U.S.C. § 7105 (c) (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

3.  New and material evidence has been received and the claim for service connection for a psychiatric disorder, to include as secondary to service-connected right inguinal hernia is reopened.  38 U.S.C. §§ 5103, 5103A, 5108 (2012); 38 C.F.R. §§ 3.156 (a) (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  In this case, the Board is reopening the issue of entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected right inguinal hernia.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

Legal Criteria and Analysis

Service connection for depression as secondary to the service-connected disability of right inguinal hernia, postoperative was denied in an August 2005 rating decision because the available medical evidence did not show a diagnosis of depression.  The Veteran did not appeal the decision and it became final.

The RO's August 2005 decision is final based upon the evidence then of record.  A prior final decision will be reopened if new and material evidence is submitted.  38 U.S.C. § 5108; 38 C.F.R. § 3.156 (a).  If the Board determines that the evidence is new and material, the case is reopened and evaluated in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In making this determination, the Board must look at all of the evidence submitted since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273 (1996).

The Board notes that the applicable regulation requires that new and material evidence is evidence that has not been previously submitted to agency decision makers, which relates to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant, and which, by itself or in connection with evidence previously assembled, must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The Board has made careful review of the record and finds that new and material evidence has been submitted by the Veteran.  Specifically, the Board points to a January 2012 private medical feasibility form which shows a diagnosis of dysthymic disorder (depression) and depressive disorder.  Additionally, various Vocational Rehabilitation records show various psychiatric disability diagnoses including major anxiety, depression, PTAD and dysthymic disorder.  Therefore, the Board finds that these diagnoses are relevant and probative.  Indeed, they cure an evidentiary defect which existed at the time of the prior denial; namely, the lack of a showing of a diagnosis of an acquired psychiatric disorder.  As new and material evidence has been submitted to reopen the issue of entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected right inguinal hernia, the issue is reopened and, in this regard, the Veteran's appeal is granted.  38 U.S.C. § 5108; 38 C.F.R. § 3.156 (a).


ORDER

The application to reopen the claim for service connection for service connection for a psychiatric disorder, to include as secondary to service-connected right inguinal hernia is granted.


REMAND

The Board finds that new examinations are needed for each of the three issues on appeal.

Regarding the reopened issue of entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected right inguinal hernia, the Board finds that a new examination is needed to address the Veteran's present diagnosis and the theory of entitlement under secondary service connection.  The Veteran was afforded a VA examination in January 2012.  The examiner noted diagnoses of alcohol dependence and cocaine dependence, both in full remission per the Veteran's report.  Further, the examiner declined to opine on the secondary service connection theory of entitlement as it was not possible to resolve this issue without resort to mere speculation.  (The examiner noted that the Veteran's MMPI-2 results indicated multiple "validity" indicators that suggested exaggeration and the results were therefore not considered valid.)  However, the Board notes that the record reflects other psychological diagnoses.  A January 1997 VA examination identifies personality disorder NOS; an April 2005 Counseling Record indicates depression, dysthymic disorder, and states that the Veteran takes anti-psychotic medications; and a more recent record, from January 2011, identifies depressive disorder NOS.  Other records show diagnoses of PTSD and major anxiety.  In addition, at the June 2017 hearing, the Veteran represented that he has continued to seek treatment since the 2012 VA examination.  To clarify the Veteran's present diagnosis, as well as to address whether any diagnosed condition is connected to service, to include secondary to his service-connected right inguinal hernia, the Board will remand for a new examination.

Concerning the issue of entitlement to service connection for a residual penile scar (claimed as a penile condition), an October 1980 service treatment record indicates that the Veteran sought treatment for a laceration to the head of his penis.  The Veteran indicates that the injury occurred when he caught his zipper in the skin of his penis.  The Veteran was provided a VA examination in January 2012, at which time the examiner noted that the Veteran's penis was "normal" and that no scar or evidence of a scar could be found.  The examiner opined that it was less likely than not (less than 50 percent probability) that the condition was incurred in or caused by a claimed in-service injury, event, or illness.  Specifically, the examiner noted that there was no observable scar and stated that the Veteran's subjective complaints of heightened sensitivity are questioned and suspect.  However, at the hearing, the Veteran pointed out that there are post-service treatment records (the Board has identified one from October 2015 and another from November 2015), which state that the Veteran has penile pain with a small scar.  Given these conflicting reports concerning the Veteran's diagnosis, the Board will remand for a new examination.

At the June 2017 hearing, the Veteran testified that his right inguinal hernia disability had worsened since his most recent VA examination of January 2013.  Specifically, he testified that his hernia has gotten bigger.  The Veteran is competent to describe his symptoms and their effect on daily activities.  Under these circumstances, VA cannot rate the service-connected disability without further medical clarification.  Hence, the Veteran is entitled to a new VA examination.  See, e.g., Snuffer v. Goober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the appeal is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.  If no treatment records are available, this should be noted in the claim file.

2.  After completing the above, schedule the Veteran for the following examinations:

(a) An examination to address the etiology of the claimed psychiatric disability, to include as secondary to service-connected right inguinal hernia.  The examiner should identify all diagnosed psychiatric disorders and for each diagnosed disorder provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that it was caused by the Veteran's active duty service or, if preexisting service, was aggravated therein.

In addition, the examiner should provide an opinion as to whether it is more likely than not (i.e., a 50 percent or greater probability) that each of the diagnosed psychiatric disorders is proximately due to, or the result of, or aggravated (permanently worsened) beyond normal progression by the Veteran's right inguinal hernia disability.

(b) An examination to address the etiology of the claimed residual penile scar (claimed as a penile condition) disability.  The examiner should identify whether the Veteran does indeed have a scar, and provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that it was caused by the Veteran's active duty service or, if preexisting service, was aggravated therein.  The examiner is asked to specifically address: (1) the October 1980 service treatment record indicating treatment for laceration to the head of the penis; (2) the January 2012 VA examination in in which the examiner noted that the Veteran's penis was "normal" and that no scar or evidence of a scar could be found; and (3) the October 2015 and November 2015 treatment records that suggest that the Veteran has penile pain with a small scar.

(c) An examination to address the current level of severity of his right inguinal hernia disability.  All needed tests should be conducted.  The examination should include an interview of the Veteran.

For all examinations, all necessary development should be taken.  The VA examiner should be given access to the claim file.  The examiner should state that a review of the claim file was completed.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

A detailed rationale is requested for all opinions provided.

If upon completion of the above action the issue is denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


